                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


GREGORY BRANTLEY                           )
              Plaintiff,                   )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 4:19-CV-116-FL
ANDREW SAUL, Commissioner of               )
Social Security,                           )
                 Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 12, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$5,400.00, plus reimbursement of the $400.00 filing fee.

This Judgment Filed and Entered on May 12, 2020, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

May 12, 2020                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 4:19-cv-00116-FL Document 26 Filed 05/12/20 Page 1 of 1
